Citation Nr: 0013489	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-15 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to January 9, 
1998, for the award of an increased evaluation for 
lumbosacral strain with right S1 radiculopathy with minimal 
degenerative arthritis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an effective date prior to January 9, 
1998, for the grant of service connection for a right 
supraclavicular thoracic outlet syndrome, status post 
decompression, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from November 1976 to 
January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted an increased evaluation for the service-
connected of low back disability and granted service 
connection for right supraclavicular thoracic outlet 
syndrome, status post decompression. 

The record further reflects that the appellant was afforded a 
video conference hearing in this matter in January 2000, at 
which time he submitted additional evidence for consideration 
in this matter.  A waiver of RO consideration of this 
evidence was executed at that time.  

In the context of the January 2000 hearing, the appellant 
appears to also raise the issue of entitlement to an 
increased evaluation for his service-connected disability of 
the lumbosacral spine.  This issue has not been developed for 
appellate review, and is referred to the RO for the 
appropriate action.


REMAND

In a January 2000 statement the veteran indicated that he 
wished to clarify his claim for earlier effective dates.  He 
contends that there was clear and unmistakable error in the 
May 1981, which did not properly adjudicate his original 
claim.  The Board finds that this issue is intertwined with 
the issues in appellate status and must be adjudicated by the 
RO. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Board has found that the appellant's claims are well-
grounded pursuant to 38 U.S.C.A. § 5107 in that his claims 
are plausible, that is, meritorious on their own or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  Once it has been determined that a claim is well 
grounded, VA has a statutory duty to assist the appellant in 
the development of evidence pertinent to that claim.

In June 1981 the appellant filed a claim for service 
connection for several disabilities, including a shoulder 
disorder.  His claims were denied by letter in August 1981.  
Subsequently, in August 1981 the appellant filed a notice of 
disagreement.  In May 1982 the RO granted service connection 
for several disorders and denied service connection for a 
right shoulder disorder.  The veteran was not furnished a 
statement of the case regarding this issue in conjunction 
with the August 1981 notice of disagreement.  Apparently, the 
June 1981 claim for service connection for a right shoulder 
disorder was pending at the time of the grant of service 
connection for right supraclavicular thoracic outlet 
syndrome, status post decompression in February 1999.

The appellant during his January 2000 videoconference before 
the undersigned member of the Board stated that there were 
pertinent medical records, which were not associated with the 
records.  

In order to ensure that the appellant has every opportunity 
to establish his claims the case and to ensure his right of 
due process, the case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain copies of all 
pertinent VA medical records, to include the 
medical records from the VA medical facility 
located Portsmouth, Virginia, covering the 
period of 1978 to 1979, and from the VA 
medical facility located in Bethesda, 
Maryland, covering the period of 1980 to 
1981.  The RO should also obtain copies of 
all pertinent VA medical records from the VA 
medical facility in Ft. Lauderdale, Florida, 
covering the period of 1995 to 1998. 

2.  The RO should provide the appellant with 
the appropriate release of information forms 
to copies of all private and VA medical 
records pertaining to treatment for the 
disabilities in issue since service that have 
not been previously obtained. To include Dr. 
Flynn who treated the veteran in 1979 as 
indicated in the VA examination report dated 
in July 1985.  

3.  The RO should adjudicate the claim of 
clear and unmistakable error relative to the 
May 1981 rating decision.  If the claim is 
denied, then the RO should provide the 
appellant with appropriate notice, and advise 
the appellant of his appellate rights 
relative to this adverse determination. 

4.  The RO should readjudicate the issues in 
appellate status, to include consideration of 
the June 1981 claim and the August 1981 
notice of disagreement as they relate to a 
right shoulder disorder. 

If the appellant is dissatisfied with the decision of the RO, 
and if otherwise appropriate, he and his representative 
should be provided a supplemental statement of the case, 
which should reflect consideration of the foregoing, as well 
as applicable law and regulations concerning effective dates, 
and they should be afforded an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration. 

In taking this action, the Board intimates no opinion, legal 
or factual, as to the ultimate disposition warranted.  No 
action is required of the appellant until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




